Stewart, J.,
dissenting. I concur in the foregoing dissenting opinion and desire to state further that the particular reports involved in the present case are required of the commissioners of Harrison County only as the result of a “state plan” which the federal government insisted that Ohio adopt in order to get federal funds for the relief of disabled indigent persons.
In my opinion, the welfare department, under its rule-making power, had no authority to set up such a “state plan,” setting it up was solely a function of the General Assembly, and any action by the welfare department creating such a “state plan,” without legislative authority, constituted, an unconstitutional exercise of legislative power. Not only did the General Assembly not delegate such power to the welfare department, but when the plan devised by the latter was submitted to the General Assembly, that body declined to give such plan its approval.